Order of March 16, 1934, staying the proceedings, resettled so as to provide as follows: Motion for stay pending appeal granted on condition that within one week from the date hereof the appellant file an undertaking with corporate surety in the sum of $4,000 to the effect that *817it will not, while in possession of the property, permit or suffer to be committed any waste thereon and that if the judgment or order is affirmed or the appeal dismissed, and there is a deficiency upon a sale, it will pay the value of the use and occupation of such property from the time of taking the appeal until the delivery of possession thereof, pursuant to said judgment, not exceeding $4,000. Present — Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ.